Title: From James Madison to Albert Gallatin (Abstract), 15 June 1805
From: Madison, James
To: Gallatin, Albert


15 June 1805, Department of State. “I request you to be pleased to issue a warrant on the appropriations for the contingent expenses of Government for eight hundred & fifty six dollars, in favor of John Davidson the holder of the three enclosed bills of exchange drawn upon me on the 10th. May last by W. H. Harrison on account of the expenses of the Louisiana Territory, one for 600 dols, another for 124 dols. & the other for 132. Mr. Harrison to be charged with the warrant.”
